DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi et al. (US 2017/0026095 A1) in view of Adachi et al. (US 2019/0028165 A1).
Ashrafi et al. disclose systems and methods for increasing communication bandwidth with the following features: regarding claim 1, a wireless communication device comprising: a plurality of antenna elements; a modulation unit modulating signals including data in a plurality of first orbital angular momentum (OAM) modes having different real number values; a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data; and a transmission processing unit multiplexing each of the signals in the plurality of first OAM modes for each of the plurality of antenna elements by using the factors, and outputting the signals obtained through multiplexing for each of the plurality of antenna elements to each of the plurality of a wireless communication device comprising: a plurality of antenna elements (i.e. wireless communication system 600 comprising a plurality of antenna elements 7504 (fig. 74) coupled with RF unit), a modulation unit modulating signals including data in a plurality of first orbital angular momentum (OAM) modes having different real number values (i.e. multiple data streams 602 are processed by modulator circuitry 604 which modulates the received data stream 602 onto a wavelength or frequency channel using a multiple level overlay modulation technique, and the modulated data stream is provided to the orbital angular momentum (OAM) signal processing block 606, and each of the input data streams are provided to OAM circuitry 702 (fig. 7) and the each of the OAM circuitry 702 provides a different orbital angular momentum to the received data stream, different orbital angular momentums are achieved by applying different currents for the generation of the signals that are being transmitted to create a particular orbital angular momentum associated therewith, and the OAM provided by each of the OAM circuitries 702 are unique to the data stream that is provided thereto, wherein an infinite number of OAM may be applied to different input data streams using many different currents), a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data (i.e. calculating weights of each modulated signal and providing 2N weighted modulated signals, each and a transmission processing unit multiplexing each of the signals in the plurality of first OAM modes for each of the plurality of antenna elements by using the factors, and outputting the signals obtained through multiplexing for each of the plurality of antenna elements to each of the plurality of antenna elements (i.e. the OAM provided by each of the OAM circuitries 702 are unique, by weight, to the data stream that is provided thereto and each of the separately generated data streams are provided to a signal combiner 704, which combines/multiplexes and performs a spatial mode division multiplexing to place all of the signals upon a same carrier signal in the space domain and put the signals onto a wavelength for transmission from the transmitter 706 via plurality of the antenna elements 7504)”).
Ashrafi et al. also disclose the following features: regarding claim 2, further comprising: a reception processing unit subjecting a received signal which is received from the counter wireless communication device to phase rotation in a phase amount corresponding to each of the plurality of first OAM modes, and demultiplexing the received signal into each of signals in the plurality of first OAM modes; and a 
Ashrafi et al. is short of expressly teaching “a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements”.
Adachi et al. disclose a transmission device transmits multiplexed signals with the following features: regarding claim 1, a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements (Fig. 1, a diagram illustrating an OAM multiplex transmission system, see teachings in [0037-a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements (i.e. OAM multiplex transmission system according to the exemplary embodiment is a system which performs multiplex in four, that is, 0-order, +1-order, -1-order, and 2-order OAM propagation modes, OAM multiplex transmission transceiver device 10 includes array antenna 100, multiplexer 15, transmitter 12,  and controller 16, the multiplexer 15 gathers the four systems of reception signals, which are output from receiver 14, into one signal, and outputs the one output signal, transmitter 12 includes modulators 21-1 to 21-4, weighting units 22-1-1 to 22-4-4, mixers 23-1-1 to 23-4-4, and amplifiers 24-1-1 to 24-4-4 (fig. 3), the modulators 21-1 to 21-4 respectively correspond to four OAM propagation modes, that is, 0-order, +1-order, -1-order, and 2-order OAM propagation modes, weighting unit 22-i-j, mixer 23-i-j, and amplifier 24-i-j correspond to antenna element i-j, wherein complex amplitude weighting unit 25-1-1-1 applies weighting by multiplying the signal, which is output from modulator 21-1, by a weighting coefficient of complex amplitude A(0, 1, 1), in the same manner, complex amplitude weighting unit 25-2-1-1 applies weighting by multiplying the signal, which is output from modulator 21-2, by a weighting coefficient of complex amplitude A(+1, 1, 1), the complex amplitude weighting unit 25-3-1-1 applies weighting by multiplying the signal, which is output from modulator 21-3, by a weighting coefficient of complex amplitude A(-1, 1, 1), the complex amplitude weighting unit 25-4-1-1 applies weighting by multiplying the signal, which is output from modulator 21-4, by a weighting coefficient of complex amplitude A(2, 1, 1), and complex amplitude A(n, i, j) indicates complex amplitude of the directivity control 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashrafi et al. by using the features as taught by Adachi et al. in order to provide a more effective and efficient system that is capable of calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 6:
Ashrafi et al. disclose systems and methods for increasing communication bandwidth with the following features: regarding claim 6, a wireless communication method for a wireless communication device including a plurality of antenna elements, the wireless communication method comprising: modulating signals including data in a plurality of first OAM modes having different real number values; calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data; and multiplexing each of the signals in the plurality of first OAM modes for each of the plurality of antenna elements by using the factors, and outputting the signals obtained through multiplexing for each of the plurality of antenna elements to each of the plurality of antenna elements (Fig. 6, a functional block diagram of a system for generating orbital angular momentum within a communication system, see teachings in [0218-0221, 0274, 0446 & 0660] summarized as “a wireless communication method for a wireless communication device including a plurality of antenna elements (i.e. wireless communication system 600 comprising a plurality of antenna elements 7504 (fig. 74) coupled with RF unit), the wireless communication method comprising: modulating signals including data in a plurality of first OAM modes having different real number values (i.e. multiple data streams 602 are processed by modulator circuitry 604 which modulates the received data stream 602 onto a wavelength or frequency channel using a multiple level overlay modulation technique, and the modulated data stream is provided to the orbital angular momentum (OAM) signal processing block 606, and each of the input data streams are provided to OAM circuitry 702 (fig. 7) and the each of the OAM circuitry 702 provides a different orbital angular momentum to the received data stream, different orbital angular momentums are achieved by applying different currents for the generation of the signals that are being transmitted to create a particular orbital angular momentum associated therewith, and the OAM provided by each of the OAM circuitries 702 are unique to the data stream that is provided thereto, wherein an infinite number of OAM may be applied to different input data streams using many different currents), calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data (i.e. calculating weights of each modulated signal and providing 2N weighted modulated signals, each of the OAM circuitry 702 provides a different orbital angular momentum and achieved by applying different currents for the generation of the signals that are being transmitted to create a particular OAM and multiplexing each of the signals in the plurality of first OAM modes for each of the plurality of antenna elements by using the factors, and outputting the signals obtained through multiplexing for each of the plurality of antenna elements to each of the plurality of antenna elements (i.e. the OAM provided by each of the OAM circuitries 702 are unique, by weight, to the data stream that is provided thereto and each of the separately generated data streams are provided to a signal combiner 704, which combines/multiplexes and performs a spatial mode division multiplexing to place all of the signals upon a same carrier signal in the space domain and put the signals onto a wavelength for transmission from the transmitter 706 via plurality of the antenna elements 7504)”).
Ashrafi et al. is short of expressly teaching “calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements”.
Adachi et al. disclose a transmission device transmits multiplexed signals with the following features: regarding claim 6, calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements (Fig. 1, a diagram illustrating an OAM multiplex transmission system, see teachings in [0037-0039, 0041-0042 & 0045-0053] calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements (i.e. OAM multiplex transmission system according to the exemplary embodiment is a system which performs multiplex in four, that is, 0-order, +1-order, -1-order, and 2-order OAM propagation modes, OAM multiplex transmission transceiver device 10 includes array antenna 100, multiplexer 15, transmitter 12,  and controller 16, the multiplexer 15 gathers the four systems of reception signals, which are output from receiver 14, into one signal, and outputs the one output signal, transmitter 12 includes modulators 21-1 to 21-4, weighting units 22-1-1 to 22-4-4, mixers 23-1-1 to 23-4-4, and amplifiers 24-1-1 to 24-4-4 (fig. 3), the modulators 21-1 to 21-4 respectively correspond to four OAM propagation modes, that is, 0-order, +1-order, -1-order, and 2-order OAM propagation modes, weighting unit 22-i-j, mixer 23-i-j, and amplifier 24-i-j correspond to antenna element i-j, wherein complex amplitude weighting unit 25-1-1-1 applies weighting by multiplying the signal, which is output from modulator 21-1, by a weighting coefficient of complex amplitude A(0, 1, 1), in the same manner, complex amplitude weighting unit 25-2-1-1 applies weighting by multiplying the signal, which is output from modulator 21-2, by a weighting coefficient of complex amplitude A(+1, 1, 1), the complex amplitude weighting unit 25-3-1-1 applies weighting by multiplying the signal, which is output from modulator 21-3, by a weighting coefficient of complex amplitude A(-1, 1, 1), the complex amplitude weighting unit 25-4-1-1 applies weighting by multiplying the signal, which is output from modulator 21-4, by a weighting coefficient of complex amplitude A(2, 1, 1), and complex amplitude A(n, i, j) indicates complex amplitude of the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashrafi et al. by using the features as taught by Adachi et al. in order to provide a more effective and efficient system that is capable of calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi et al. (US 2017/0026095 A1) in view of Adachi et al. (US 2019/0028165 A1) as applied to claim 1 above, and further in view of Hirabe (US 2018/0287263 A1).
Ashrafi et al. and Adachi et al. disclose the claimed limitations as described in paragraph 5 above. Ashrafi et al. and Adachi et al. do not expressly disclose the following features: regarding claim 3, further comprising a light collector collecting electromagnetic waves radiated from the plurality of antenna elements at a position of the counter wireless communication device.
Hirabe discloses a method and system for a radio signal transmission with the following features: regarding claim 3, further comprising a light collector collecting electromagnetic waves radiated from the plurality of antenna elements at a position of the counter wireless communication device (Fig. 20, a diagram showing a configuration of a radio transceiver system, see teachings in [0020 & 0120] summarized as “a wave 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashrafi et al. with Adachi et al. by using the features as taught by Hirabe in order to provide a more effective and efficient system that is capable of collecting with light collector electromagnetic waves radiated from the plurality of antenna elements at a position of the counter wireless communication device. The motivation of using these functions is that it is more cost effective and dynamic.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi et al. (US 2017/0026095 A1) in view of Adachi et al. (US 2019/0028165 A1) as applied to claim 1 above, and further in view of Le-Ngoc (US 2017/0331532 A1).
Ashrafi et al. and Adachi et al. disclose the claimed limitations as described in paragraph 5 above. Ashrafi et al. and Adachi et al. do not expressly disclose the following features: regarding claim 4, wherein the plurality of antenna elements form a plurality of circular array antennae disposed in a concentric shape on a two-dimensional plane perpendicular to a direction in which the counter wireless communication device is provided.
Le-Ngoc discloses methods and apparatuses for transmitting using an antenna array with the following features: regarding claim 4, wherein the plurality of antenna elements form a plurality of circular array antennae disposed in a concentric shape on a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashrafi et al. with Adachi et al. by using the features as taught by Le-Ngoc in order to provide a more effective and efficient system that is capable of using plurality of antenna elements form a plurality of circular array antennae disposed in a concentric shape on a two-dimensional plane perpendicular to a direction. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473